In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, dated February 14, 1967, which set aside a jury verdict in his favor on the issue of liability, as against the weight of the credible evidence, and ordered a new trial. Order affirmed, without costs (cf. General Exch. Ins. Corp. v. New York City Tr. Auth., 20 Misc 2d 2). We are of the opinion that the verdict, particularly as it imported findings in plaintiff’s favor on the issues of contributory negligence and constructive notice, was clearly against the weight of the credible evidence. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.